Citation Nr: 1507312	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for headaches, to include as secondary to tinnitus.
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1976 to May 1979.  Thereafter, he served in the United States Army National Guard, presumably on various additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from July 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office "Tiger Team" in Cleveland, Ohio.  Original jurisdiction over this appeal is retained by the VA Regional Office in Indianapolis, Indiana (RO).

In a March 2009 RO hearing, the Veteran presented oral testimony in support of his appeal before a Decision Review Officer (DRO).  In an April 2010 videoconference hearing, which was conducted at the RO, he presented oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of each hearing has been associated with the Veteran's claims file for review and consideration.

In July 2010, the Board remanded this case to the agency of original jurisdiction (AOJ) for further evidentiary and procedural development, including providing the claimant with a VA audiological examination, which was conducted later in July 2010.  Thereafter, the denials of the issues on appeal were confirmed in a November 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in January 2012 for appellate adjudication.

In May 2012, the Board issued a decision addressing the matters on appeal.  This determination was appealed to the United States Court of Appeals for Veterans' Claims (Court), which subsequently vacated the May 2012 Board decision in its entirety in a March 2014 memorandum decision.  The Court then remanded this case to the Board for a de novo readjudication consistent with the Court decision.  The case was received by the Board in July 2014.

For the reasons discussed below, this appeal is REMANDED to the RO/ AOJ.  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

The Veteran claims that he has severely debilitating tinnitus and bilateral hearing loss, whose onset began during active duty in the Marine Corps and was associated with his exposure to acoustic trauma from the noise of small arms fire and recoilless rifles (a type of light artillery), consistent with his duties as a weapons repairman, as demonstrated in his DD-214 Form.  His statements indicate that his tinnitus is incapacitating and caused marked impairment of his mental concentration abilities as well as causing him severe sleep disturbances which, in turn, prevented him from working and produced secondary headaches and psychiatric impairment.   

As relevant, the Board determined in its prior remand of July 2010 that, with respect to the Veteran's claim for service connection for bilateral hearing loss and tinnitus, the VA audiologist who examined the claimant in June 2007 determined that the issue of whether his hearing loss and tinnitus were related to service could not be resolved without a "resort to mere speculation."  This examiner noted that there was inconsistent data provided in a private medical examination of the Veteran's hearing loss, which was conducted in September 2006 under the auspices of a private physician (an otolaryngologist, or ear, nose and throat (ENT) specialist) and an audiologist.  The VA clinician noted in her June 2007 report that the shadow curve present in the September 2006 private audiogram was "more consistent with a non-organic component to the hearing loss."  Moreover, the VA examiner found that the patient exaggerated the level of his most comfortable listening level during the VA examination.

The Veteran has contended that his tinnitus is so severe that his ability to concentrate his mind on performing tasks was adversely impacted due to the combined effects of sleeplessness and mental distraction caused by the constant tinnitus symptoms.  However, it is unclear whether the VA audiologist determined in her June 2007 examination that the Veteran willfully failed to cooperate in the testing or was not capable of cooperating due to other medical problems, including his tinnitus.  The answer to this question lies at the crux of the Veteran's argument, which is that his severe, chronic tinnitus interferes with his hearing.  Moreover, the VA audiologist did not adequately identify or explain the claimed inconsistencies found within the private ENT/audiologist's report.  The Board notes that in an earlier July 2006 examination report, a private physician diagnosed the Veteran with bilateral presbycusis, which is age-related hearing loss, but noted that the hearing loss "is likely to be partially service related."  If this finding is determined to be inconsistent with the shadow curve identified by the VA audiologist in June 2007, the reasons for such a conclusion need to be fully explained.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

In addition, the VA audiologist's explanation in June 2007, which appeared to pertain to the issue of hearing loss only, did not provide any insight or rationale as to why an opinion could not be provided on the tinnitus issue without a resort to speculation. 

For these reasons, the Board determined that the June 2007 VA examination report was not adequate and another examination was required in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is obligated to provide an adequate examination once it chooses to administer one).  Towards this end, the Board remanded the claim in early July 2010 for another examination, which was duly conducted in mid-July 2010.  Unfortunately, as was determined by the Court in its March 2014 memorandum decision, the July 2010 VA examination was itself inadequate as well because it failed to substantially comply with the instructions of the Board in its July 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Court noted that the July 2010 VA audiologist was unable to obtain consistent test results and noted that the Veteran had reported that he was not able to concentrate on the hearing tests because he was unable to sleep for the previous two nights due to severe tinnitus symptoms.  However, the audiologist failed to adequately address the question posited by the Board in its July 2010 remand (i.e., Is the Veteran willfully refusing to cooperate in the testing, or is he incapable of cooperating due to other medical problems, including his tinnitus?), and the audiologist also presented a negative nexus opinion that he based on his determination that the clinical test data considered in the prior VA examination of June 2007 was reliable, notwithstanding that the June 2007 VA audiologist found it to be too unreliable to support a conclusion without resorting to speculation.  Therefore, the opinion presented in the July 2010 examination report is predicated on flawed data and is itself inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no alternative but to remand this case once more to the RO/AOJ for a new medical examination in order to obtain a usable nexus opinion that reconciles the flawed data of record.  The Board regrets the additional delay that this evidentiary development imposes on the adjudication of this appeal, but it is obligated and bound by law to adjudicate this appeal in a manner consistent with the March 2014 memorandum decision of the Court.  

[With regard to the other claims on appeal (i.e., entitlement to VA compensation for chronic headaches and an acquired psychiatric disorder, to include as secondary to tinnitus), as they are inextricably intertwined with the claim for service connection for tinnitus, adjudication of these matters is deferred pending completion of the procedural development outlined below.]

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  The Veteran should be asked to identify all sources, both VA and private, of psychiatric counseling and treatment for hearing loss, tinnitus, and headaches.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence.  

If any evidence identified by the Veteran as being relevant to his claim is unobtainable, he should be so notified and presented with the opportunity to submit this evidence, if in his possession, for inclusion in the record.  If the identified evidence remains unobtainable, the RO/AOJ should draft an appropriate memorandum and formal finding of its unavailability and associate this document with the record.        

2.  The Veteran should be afforded a VA audiology examination by an appropriate clinician.  His claims folder, and a copy of this remand, must be made available to the examining clinician for review as part of the examination process.  Any additional testing necessary to ascertain whether audiometric results are reliable, such as a Stenger test, should be undertaken as necessary. 

Upon completion of audiometric testing, the examiner is asked to provide the following opinions:

[a.]  Is at least as likely as not (a 50 percent probability or higher) that the Veteran's hearing loss and tinnitus are related to his military service in the context of his pertinent history.  For purposes of presenting this opinion, the examiner is to assume as true the Veteran's reported history of repeated exposure to the noise of small arms and recoilless rifles while engaged in his duties as a weapons repairman during active service in the Marine Corps. 

[b.]  With regard to the opinion presented in the July 2006 private medical examination report, stating that the Veteran's bilateral presbycusis was "likely to be partially service related," does the examiner concur with, or rebut this conclusion?
 
[c.]  If the Veteran is unable to cooperate with the tests being administered by VA during the course of the examination ordered in this remand, is his inability to do so because he is willfully refusing to cooperate, or is he incapable of cooperating due to other medical problems, including his tinnitus?

If the examiner believes that there are inconsistencies or exaggerations on part of the Veteran, these findings must be explained in detail as to their meaning and impact in assessing whether his hearing loss and tinnitus are related to service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

The Veteran is respectfully advised that if he fails to report for a scheduled examination, his claim may be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (2014).  Also, if the Veteran fails to cooperate in the conduct of his examination, his claim could be adversely affected.  See, generally, Englebreke v. Gober, 10 Vet. App. 396 (1977); see also Turk v. Peake, 21 Vet. App. 565 -, 570-71 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not always a one-way street).

3.  Upon completion of the above, readjudicate the claims of entitlement to service connection for bilateral hearing loss, tinnitus, chronic headaches, and a chronic acquired psychiatric disorder currently on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AOJ is respectfully reminded that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




